[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                 No. 04-13676                     MAY 12, 2005
                             Non-Argument Calendar             THOMAS K. KAHN
                                                                    CLERK


                      D.C. Docket No. 03-20554-CR-ASG

UNITED STATES OF AMERICA,

                                                          Plaintiff-Appellee,

versus


DENNISTON GLENROY BENT,

                                                          Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Florida


                                  (May 12, 2005)

Before BIRCH, BARKETT and WILSON, Circuit Judges.

BY THE COURT:

      Sheryl Joyce Lowenthal, appointed counsel for Denniston Glenroy Bent in

this direct criminal appeal, has moved to withdraw and filed a brief pursuant to
Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the

record reveals no issues of arguable merit, counsel’s motion to withdraw is

GRANTED, and Bent’s conviction and sentence are AFFIRMED.




                                         2